Citation Nr: 0627374	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.   

2.  Entitlement to a compensable disability rating for a 
history of orchitis to the left testicle.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1968.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In his May 2004 substantive appeal, the veteran inferred that 
he wanted to reopen his claim for service connection for a 
back condition.  This matter had been previously adjudicated 
and denied in a final September 1976 Board decision.  
Consequently, this issue is referred to the RO for the 
appropriate action.  

The claim to reopen service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record does not demonstrate atrophy of either 
testicle or loss of use of a creative organ.



CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
history of orchitis to the left testicle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.27, 4.115b, Diagnostic Code 7599-7523 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; See 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).

The veteran was originally service-connected for left 
testicle orchitis at 0 percent in a June 1974 rating 
decision.  The issue on appeal arises from a claim for an 
increased rating received in September 2001.  As a result, 
only the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's history of left testicle orchitis is currently 
rated as noncompensable (0 percent disabling) by analogy to 
Diagnostic Code 7599-7523, complete testis atrophy.  38 
C.F.R. § 4.115b. Complete atrophy is assigned a 0 percent 
rating for one testis and a higher 20 percent rating for both 
testes.  A footnote to Diagnostic Code 7523 indicates that 
entitlement to special monthly compensation under 38 C.F.R. 
§ 3.350 must also be considered.

Originally, the veteran was treated for left testicle 
epididymitis in service and was hospitalized for eight days.  
Post-service, the veteran was treated for left testicular 
orchitis as an April 1974 VA recorded induration and swelling 
of the left testicle.  Subsequently, the RO determined 
service connection was in order at 0 percent for left 
testicular orchitis per a June 1974 rating decision.  

In this case, a higher rating is not warranted as his 
disability has not worsened.  Specifically, in June 2002, a 
VA genitourinary examiner documented the veteran's complaints 
regarding occasional dysuria and a burning sensation upon 
urination.   However, the examiner objectively recorded a 
normal penis, normal epididymis, normal testicles, and normal 
spermatic cord.  Most significantly, the examiner found no 
evidence of any atrophy or orchitis of either testicle that 
could entitle the veteran to a higher rating under Diagnostic 
Code 7523.  38 C.F.R. § 4.7.  In fact, the only current 
condition the examiner diagnosed was erectile dysfunction.  
There is no schedular provision authorizing a compensable 
evaluation for loss of erectile power alone, aside from 
special monthly compensation.  Overall, this examination 
supplies clear evidence against a higher rating.      

Other diagnostic codes for disabilities of the genitourinary 
system that provide a rating greater than 0 percent are not 
more appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.115b, Diagnostic Codes 
7512-7521 (conditions related to voiding dysfunction), 
Diagnostic Code 7522 (deformity of the penis with loss of 
erectile power), and Diagnostic Code 7524 (removal of the 
testes).  

In this regard, while the June 2002 VA examiner noted 
erectile dysfunction, the medical evidence demonstrates that 
he has no deformity of the penis.  In addition, there was no 
evidence of voiding dysfunction or removal of the testes.  
Therefore, these Codes will not be applied.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  As a result, evaluating any current disability by 
analogy to Diagnostic Code 7599-7523 is still appropriate.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable disability rating 
for a history of orchitis to the left testicle.  38 C.F.R. § 
4.3.

The Board now turns to the issue of special monthly 
compensation.  Under 38 U.S.C.A. § 1114(k) (West 2002) and 38 
C.F.R. § 3.350(a) (2005), special monthly compensation may be 
paid for loss of use of a creative organ.  The law provides 
that if a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more testicles, special monthly compensation is 
payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability. Id.  

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle; 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R.  
§ 3.350(a)(1)(i).

First, the medical evidence does not demonstrate any of the 
conditions enumerated above for loss of use of a creative 
organ. Id.  Second, special monthly compensation for loss of 
use of a creative organ is only in order if any loss of use 
is the result of a service-connected condition.  In this 
regard, the medical evidence does not show that the veteran 
experiences erectile dysfunction due to any service-connected 
disorder, to include atrophy of the left testicle from his 
history of orchitis.  In fact, as noted above, the veteran is 
not currently exhibiting any atrophy of the left testicle.  
Accordingly, the Board concludes that the criteria for 
special monthly compensation based on the loss of use of a 
creative organ have not been met.   

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability on appeal markedly 
interferes with the veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
veteran is not adequately compensated for his disability by 
the regular rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in April 
2002, the RO advised the veteran of the evidence needed to 
substantiate his increased rating claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the March 2004 statement of the 
case (SOC) includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the April 2002 VCAA 
notice letter prior to the December 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical evidence he has 
authorized the VA to obtain on his behalf and the evidence he 
has submitted in the form of written statements.  Moreover, 
the rating decision and SOC advised the veteran of what 
missing evidence was relevant and necessary to demonstrate an 
increased rating for orchitis.  Additionally, the VCAA letter 
dated in April 2002 advised the veteran that the VA would 
obtain "any additional information or evidence."  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  The 
Board finds that any deficiency in the content of notice to 
the veteran or the timing of the notice is harmless error. 

Since the claim for an increase was denied by the RO and the 
Board, there is no potential effective date issue that would 
warrant providing additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, relevant VA outpatient 
treatment records, private medical records, and a VA 
examination.  There is no indication from either the veteran 
or his representative that any additional evidence remains 
outstanding.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

A compensable disability rating for a history of orchitis to 
the left testicle is denied.    


REMAND


With regard to the claim to reopen service connection for an 
acquired psychiatric disorder, during the pendency of this 
appeal, on March 31, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held, in 
pertinent part, that the VCAA notice requirements require the 
VA to send a specific notice letter to the claimant that (1) 
notifies the claimant of the evidence and information 
necessary to reopen the claim, (i.e., describes what new and 
material evidence is); (2) identifies what specific evidence 
is required to substantiate the element or elements needed 
for service connection that were found insufficient in the 
prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim that 
complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and any applicable legal precedent.   

In this regard, although the September 2002 VCAA notice 
letter defines what new and material evidence is, it does so 
under the prior standard of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), which was in effect for claims filed before 
August 29, 2001.  In this case, the veteran's claim to reopen 
service connection for an acquired psychiatric disorder was 
filed in May 2002.  As a result, the veteran should have been 
advised by way of a VCAA notice letter of the amended version 
set forth under 38 C.F.R. § 3.156(a) (2005).  

It is important to note that the decision in Kent was only 
recently issued by the Court.  Therefore, there was no basis 
for the VA to act in accordance with a Court decision that 
did not exist until March 2006.  Notwithstanding, in light of 
the prior action of the Court in this case, the Board finds 
it must remand this case to the RO for development. 

Furthermore, no letter has specifically advised the veteran 
of what specific evidence would be required to substantiate 
the element or elements needed for service connection for an 
acquired psychiatric disorder that were found insufficient in 
the prior denial on the merits.  The Board's September 1976 
decision, which subsumes the prior RO decisions, is the final 
decision on the merits in this case.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2005).  In this decision, the Board denied service 
connection for a psychiatric disorder on the merits on the 
basis that there was no evidence that any current psychiatric 
disorder was related to service or his service-connected 
history of orchitis.  Therefore, the veteran is entitled to 
specific notice on this issue.        

Finally, VA must also ask the claimant to provide any 
evidence in his possession that pertains to the acquired 
psychiatric disorder claim.  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  Such 
notice is absent in the September 2002 VCAA letter.  The VCAA 
notice should also be compliant with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that (1) 
notifies the veteran of the evidence 
and information necessary to reopen 
the acquired psychiatric disorder 
claim, (i.e., describes what new and 
material evidence is under the new 
standard in effect after August 29, 
2001  per the language of 38 C.F.R. 
§ 3.156(a) (2005)); and (2) 
identifies what specific evidence is 
required to substantiate the element 
or elements needed for service 
connection that were found 
insufficient in the prior Board 
denial on the merits (i.e., medical 
evidence relating any current 
psychiatric disorder to service or 
his service-connected history of 
orchitis).  This notice is outlined 
by the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The corrective 
VCAA notice should also ask the 
veteran to provide any evidence in 
his possession that pertains to the 
claim, and it should comply with 
Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.	After the receipt of any additional 
evidence, the RO should readjudicate 
the claim to reopen issue on appeal, 
considering any new evidence secured 
since the March 2004 SOC.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and 
afford the applicable opportunity to 
respond.  This SSOC must discuss 
whether new and material evidence has 
been submitted to reopen the claim.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


